PER CURIAM.
This is an appeal from a judgment entered on a jury verdict awarding defendant appellees $400 damages on their counterclaim in a suit between landlord and tenant.
An examination of the record convinces us that there was sufficient evidence to go to the jury on the question of whether or not the landlord had custody and control of certain water pipes whose leakage damaged defendants’ property. Likewise there was sufficient evidence of negligence on the part of the landlord in not remedying the condition after being given notice. There was also competent proof of the damage suffered by the defendants.
The motion for appeal is- denied and the judgment stands affirmed.